Case 2:19-cv-01087-RGK-PLA Document 14 Filed 03/08/19 Page 1 of 12 Page ID #:92



  1    Richard J. Mooney (SBN 176486)
  2    Richard.mooney@rimonlaw.com
       RIMON, P.C.
  3    One Embarcadero Center, Suite 400
  4    San Francisco, CA 94111
       Telephone: 415.539.0443
  5
       Attorneys for Defendant and Third-Party Plaintiff
  6    Dreams Fulfilled, LLC
  7

  8                          UNITED STATES DISTRICT COURT
  9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       CMG WORLDWIDE, INC.,
  12                                            Case No. 19-cv-1087 RGK PLA
                     Plaintiff,                 _________________
  13
            v.                                  DEFENDANT AND THIRD PARTY
  14                                            PLAINTIFF DREAMS FULFILLED,
                                                LLC’S THIRD PARTY
  15   DREAMS FULFILLED, LLC,                   COMPLAINT AGAINST THIRD
                                                PARTY DEFENDANTS RACHEL
  16                 Defendant.                 ROBINSON AND THE ESTATE OF
                                                JACKIE ROBINSON
  17   and related counterclaims
  18
       DREAMS FULFILLED, LLC,
  19
                     Third-Party Plaintiff,
  20
            v.
  21

  22   RACHEL ROBINSON AND THE
       ESTATE OF JACKIE ROBINSON,
  23
                     Third-Party Defendants.
  24

  25

  26
  27

  28

                                               1.
                        DREAMS FULFILLED, LLC’S THIRD-PARTY COMPLAINT
Case 2:19-cv-01087-RGK-PLA Document 14 Filed 03/08/19 Page 2 of 12 Page ID #:93



  1           Defendant and Third-Party Plaintiff DREAMS FULFILLED, LLC.
  2    (“Dreams Fulfilled”) hereby submits its Third-Party Complaint against Rachel
  3    Robinson (“Ms. Robinson”) and The Estate of Jackie Robinson (the “Estate”;
  4    collectively, “Defendants”) and alleges as follows:
  5                                      I.    THE PARTIES
  6                     1.    Dreams Fulfilled is incorporated and headquartered in the State
  7    of Washington. It is wholly owned by Jay Caldwell, who is a citizen of the State
  8    of Washington who resides in Kirkland, Washington.
  9                     2.    Ms. Robinson is a resident and citizen of the State of
  10   Connecticut and the executor of the Estate.
  11                    3.    The Estate is a citizen of Connecticut.
  12                             II.   JURISDICTION AND VENUE
  13                    4.    This Court has jurisdiction over the subject matter of this
  14   dispute pursuant to 28 U.S.C. § 1332 because this is an action between citizens of
  15   different States and because the matter in controversy exceeds the sum of $75,000
  16   exclusive of interest and costs, and because the right to relief arises from the same
  17   transactions or occurrences at issue between original plaintiff CMG Worldwide
  18   and original defendant Dreams Fulfilled.
  19                    5.    This Court has personal jurisdiction over Defendants because
  20   Defendants regularly transact business in California, much of the improper conduct
  21   alleged in this Complaint occurred in California, and the relevant contract
  22   described below provides that the parties agree to judicial resolution of this dispute
  23   in California.
  24                    6.    Venue is proper in the United States District Court for the
  25   Central District of California pursuant to 28 U.S.C. § 1391(b) because a substantial
  26   part of the events or omissions giving rise to Dreams Fulfilled’s claims occurred in
  27   this District.
  28

                                                    2.
                             DREAMS FULFILLED, LLC’S THIRD-PARTY COMPLAINT
Case 2:19-cv-01087-RGK-PLA Document 14 Filed 03/08/19 Page 3 of 12 Page ID #:94



  1                            III.   FACTUAL BACKGROUND
  2                 7.     Mr. Caldwell is a lifelong baseball fan and longtime collector of
  3    baseball memorabilia. He became particularly interested in the Negro Leagues in
  4    the 1990s, and in 2012, he staged a successful art exhibit at the Negro Leagues
  5    Baseball Museum (“NLBM”) in conjunction with the Major League Baseball All-
  6    Star game held in Kansas City that year.
  7                 8.     After his first successful show, Mr. Caldwell developed the idea
  8    of staging an art exhibit and memorabilia show in conjunction with the centennial
  9    celebration of the 1920 founding of the Negro National League (“NNL”).
  10   Mr. Caldwell formed Dreams Fulfilled in 2016 to help realize his plan. Soon
  11   thereafter, Mr. Caldwell expanded his plan to include a celebration of the 100th
  12   anniversary of the 1919 birth of Jackie Robinson. In addition to the celebration
  13   events, Mr. Caldwell wanted to develop and sell memorabilia related to these
  14   occasions with the goals of promoting knowledge of Negro Leagues history,
  15   raising money for NLBM and the players’ families through royalties and product
  16   sales, and bringing attention to the planned celebrations.
  17                9.     In the months following, Mr. Caldwell worked diligently to
  18   obtain the rights and licenses necessary for his planned memorabilia product lines.
  19   Because of these efforts, he obtained licenses from the NLBM, which owns the
  20   intellectual property related to many Negro Leagues teams, and from the estates of
  21   over a dozen notable Negro Leagues players.
  22                10.    Dreams Fulfilled executed its first related contract with the
  23   NLBM in June 2017. Among other provisions, this contract granted Dreams
  24   Fulfilled a license to produce several products including four with exclusive rights
  25   for the NNL centennial celebration. The exclusive rights included “a set of bobble
  26   heads featuring ten (10) or more negro league players.” Mr. Caldwell next sought
  27   to obtain the relevant rights from the players, including civil rights icon Jackie
  28   Robinson.

                                                  3.
                          DREAMS FULFILLED, LLC’S THIRD-PARTY COMPLAINT
Case 2:19-cv-01087-RGK-PLA Document 14 Filed 03/08/19 Page 4 of 12 Page ID #:95



  1                 11.    The original plaintiff in this action, CMG Worldwide, Inc.
  2    (“CMG”), is the longtime active business agent for the intellectual property of The
  3    Estate, which is executed by Ms. Robinson, who was Jackie Robinson’s wife at the
  4    time of his untimely passing. The Estate is one of CMG’s most prominent clients
  5    and is the marquee sports client for CMG’s chairman and Chief Executive Officer,
  6    Mark Roesler. CMG and Mr. Roesler are, and at all relevant times have been,
  7    actual and apparent agents of Ms. Robinson and the Estate. Accordingly, in mid-
  8    2017, Mr. Caldwell approached CMG and Mr. Roesler about obtaining licenses
  9    related to Jackie Robinson intellectual property for Dreams Fulfilled.
  10                12.    The resulting Licensing Agreement dated February 27, 2018
  11   (the “Contract”) was carefully negotiated. In particular, Dreams Fulfilled sought
  12   licenses to use Jackie Robinson’s likeness in connection with bobbleheads and
  13   collector’s wine, both of which were central to Mr. Caldwell’s plans regarding the
  14   upcoming centennial celebrations. During the negotiations, CMG repeatedly
  15   represented to Dreams Fulfilled that the bobblehead rights conveyed in the
  16   Contract were to be exclusive – that is, that only Dreams Fulfilled would have the
  17   right to create, promote, and sell Jackie Robinson bobbleheads.
  18                13.    The Contract states that it is “between Mrs. Rachel Robinson”
  19   and Dreams Fulfilled. The Contract has signature blocks for “‘Licensor’ Estate of
  20   Jackie Robinson” and “‘Licensee’ Dreams Fulfilled, LLC”, and is signed by
  21   Mr. Roesler and Mr. Caldwell respectively.
  22                14.    In November 2017, CMG Director of Marketing and Licensing
  23   Samantha Chang informed Dreams Fulfilled that the bobblehead license had been
  24   approved (“We also have approval to proceed with Jackie as a bobblehead. / Still
  25   working on wine.”). Mr. Caldwell communicated the importance of this
  26   development to a potential business partner via an email sent later the same day:
  27   “Good news below. This will be the first JR [Jackie Robinson] bobbles.” Given
  28   Robinson’s singular importance in American sports (he is the only player in Major

                                                4.
                          DREAMS FULFILLED, LLC’S THIRD-PARTY COMPLAINT
Case 2:19-cv-01087-RGK-PLA Document 14 Filed 03/08/19 Page 5 of 12 Page ID #:96



  1    League Baseball to have had his jersey number retired by all 30 teams) and civil
  2    rights, the multi-year Robinson contract secured Dreams Fulfilled’s ability to
  3    produce the featured lead-in to the NNL Centennial in 2020. A successful launch
  4    for Robinson’s 100th birthday in 2019 would ensure success of the NNL
  5    Centennial the following year. In addition, Mr. Caldwell believed MLB would
  6    actively promote Jackie Robinson’s 100th birthday to a greater extent than they did
  7    in 1994 for his 75th birthday. This, in fact, has happened as in the words of Mark
  8    Roesler, “ML is making Jackie Robinson the face of baseball.” Dreams Fulfilled,
  9    through its foresight, was well-positioned to profit from this wave of publicity both
  10   for Robinson in 2019 and the Centennial of the NNL in 2020.
  11                15.    The bobbleheads agreement was central to the Contract, which
  12   provides Dreams Fulfilled “the right to use [the licensed Jackie Robinson
  13   intellectual property] in connection with the following products . . . : . . . statutes
  14   [sic] and/or bobbleheads.” In a separate March 19, 2018, letter that CMG provided
  15   for presentation to potential business partners, Ms. Chang confirmed, “Dreams
  16   Fulfilled, LLC has entered into a licensing agreement with Mrs. Rachael [sic]
  17   Robinson, represented by CMG Worldwide, Inc., to produce and sell bobbleheads
  18   using the likeness and name of Jack Roosevelt Robinson through December 31,
  19   2020.”
  20                16.    Having secured the Robinson licenses, Mr. Caldwell finalized
  21   arrangements for a line of bobbleheads. He planned two collections in that line.
  22   The first set featured only Jackie Robinson bobbleheads, which would lead the
  23   similar effort planned for the NNL centennial. Dreams Fulfilled also obtained
  24   additional licenses from institutions where Jackie Robinson played sports,
  25   including John Muir Technical High School, Pasadena Junior College, and others,
  26   and made plans to obtain licenses from UCLA and Major League Baseball (MLB).
  27   In April 2018, Dreams Fulfilled executed an agreement with Collectbobbles LLC,
  28   doing business as the National Bobblehead Hall of Fame and Museum, for the

                                                   5.
                          DREAMS FULFILLED, LLC’S THIRD-PARTY COMPLAINT
Case 2:19-cv-01087-RGK-PLA Document 14 Filed 03/08/19 Page 6 of 12 Page ID #:97



  1    manufacture and distribution of both sets of bobbleheads. The agreement includes
  2    a production schedule that reflects the plan for the Jackie Robinson bobblehead set
  3    to precede the NNL bobbleheads. Dreams Fulfilled then began soliciting and
  4    accepting orders for its Jackie Robinson bobbleheads.
  5                 17.    Based on the clear terms of the License Agreement, Dreams
  6    Fulfilled diligently worked to develop its product line. However, on May 10,
  7    Mr. Caldwell participated in a telephone call at Mr. Roesler’s request with
  8    Mr. Roesler and Jackie Robinson’s son, David Robinson, discussing an unrelated
  9    potential business venture. On that call, Mr. Caldwell mentioned the forthcoming
  10   bobbleheads. Mr. Robinson reacted with surprise upon learning that his mother
  11   had approved a license for bobbleheads. Mr. Roesler redirected the conversation,
  12   which concluded without incident.
  13                18.    Shortly thereafter, Mr. Caldwell began receiving regular
  14   communications from CMG requesting that he use different verbiage to describe
  15   the Jackie Robinson bobbleheads. As part of ongoing discussions with CMG on
  16   this issue, Mr. Caldwell learned from Ms. Chang that Mr. Roesler’s usual practice
  17   with Mrs. Robinson was to videotape her product approvals to remove any
  18   uncertainty. Ms. Chang expressed concern that, for reasons unknown to her, this
  19   standard practice had not been followed for the Jackie Robinson bobblehead
  20   license. Ms. Chang also stated that she did not deal directly with the Robinsons, as
  21   Mr. Roesler preferred to manage the relationship himself. Finally, Ms. Chang
  22   stated that she had previously been aware that Mrs. Robinson generally did not
  23   approve of bobbleheads and that she had been surprised that the deal was ever
  24   made. While Mr. Caldwell had been made aware of those concerns prior to
  25   November 2017, he understood based on CMG’s comments that the unique nature
  26   and specific attributes of his planned project (a collection of bobbleheads
  27   celebrating Jackie Robinson’s 100th birthday by depicting his life from 1936
  28   through 1962, since extended to 1972, with special emphasis on his role in the civil

                                                 6.
                          DREAMS FULFILLED, LLC’S THIRD-PARTY COMPLAINT
Case 2:19-cv-01087-RGK-PLA Document 14 Filed 03/08/19 Page 7 of 12 Page ID #:98



  1    rights movement) had won Mrs. Robinson’s support.
  2                 19.    Following these conversations, Dreams Fulfilled continued the
  3    contractually prescribed process for obtaining approval of bobbleheads and
  4    obtained approval for additional bobblehead designs (nine of twenty planned). On
  5    that basis, Mr. Caldwell believed that the situation had been resolved.
  6                 20.    In July 2018, at CMG’s suggestion, Mr. Caldwell approached
  7    MLB to obtain additional licenses for the Jackie Robinson bobblehead collection.
  8    An MLB representative initially told Mr. Caldwell that permission was not
  9    required if Dreams Fulfilled had a valid contract with Mrs. Robinson. Mr.
  10   Caldwell felt that was not correct and presented MLB with a formal written request
  11   that included the March 19 authorization letter from CMG and a request to verify
  12   with CMG directly. Mr. Caldwell learned on July 27 that MLB instead had
  13   contacted the Robinson family directly and would deny the licenses as contrary to
  14   the wishes of the Robinson family. Upon information and belief, MLB’s licensing
  15   department informed Sharon Robinson, Jackie Robinson’s daughter and an MLB
  16   employee in an unrelated department who set the gears in motion to interfere with
  17   Dreams Fulfilled’s project. To the extent that Mrs. Rachel Robinson or
  18   Ms. Sharon Robinson interfered with the project, it violates the license agreement
  19   and the covenant of good faith and fair dealing.
  20                21.    At approximately the same time, Ms. Chang informed
  21   Mr. Caldwell via telephone that Mrs. Robinson had asserted that Mr. Roesler had
  22   never told her that bobbleheads were part of the Dreams Fulfilled license
  23   agreement and that she wanted the contract voided or terminated. Mr. Caldwell
  24   then received a call from Mr. Roesler on July 27. Mr. Roesler assured
  25   Mr. Caldwell that all was well with the bobblehead licenses and Mrs. Robinson
  26   had simply forgotten what she had agreed to. Mr. Roesler suggested that
  27   Mrs. Robinson suffered from dementia and that her memory was not reliable.
  28   However, Mr. Roesler also stated that the bobbleheads could not be referred to as

                                                7.
                          DREAMS FULFILLED, LLC’S THIRD-PARTY COMPLAINT
Case 2:19-cv-01087-RGK-PLA Document 14 Filed 03/08/19 Page 8 of 12 Page ID #:99



  1    “bobbleheads” and that any figurines produced might not be able to have moveable
  2    heads and the heads must be proportional to the body. This position – which
  3    contradicts the course of negotiations, express contract terms, and the parties’ prior
  4    performance – apparently reflects Mrs. Robinson’s objection to figurines with
  5    large, moving heads. It also contradicts the plain and common meaning of
  6    “bobblehead”, defined as “a figurine with a disproportionately large head mounted
  7    on a spring so that it bobs up and down, often made as a caricature of a famous
  8    person.”
  9                 22.     Even still, Mr. Caldwell received subsequent communications
  10   from Mr. Roesler and Ms. Chang indicating that things were on track with the
  11   Contract. Yet, in August, Mr. Caldwell heard from representatives at NLBM that
  12   this was not, in fact, the case. The president of the NLBM had been contacted by a
  13   vice-president of MLB, Mr. Tom Brasuell, who informed him that Mrs. Robinson
  14   would not let the bobblehead project proceed and asked the NLBM to cease
  15   cooperation with Mr. Caldwell. Since completing their initial order for Jackie
  16   Robinson bobbleheads at this time, the NLBM, a major customer for Dreams
  17   Fulfilled, has not ordered any more Jackie Robinson bobbleheads despite their
  18   clear popularity.
  19                23.     After Mr. Caldwell confronted Mr. Roesler with this
  20   information, Mr. Roesler on August 29th offered another proposed resolution to
  21   the growing problem: Mr. Roesler would buy out Dreams Fulfilled’s inventory of
  22   Robinson bobbleheads at manufactured cost and, in return, Mr. Caldwell and
  23   Dreams Fulfilled would agree not to sell Jackie Robinson bobbleheads during
  24   Mrs. Robinson’s lifetime. Mr. Roesler informed Mr. Caldwell that Mrs. Robinson
  25   had been admitted to two hospitals in the past week over a serious leg infection and
  26   was scheduled to see an orthopedic surgeon on August 31st about the infection.
  27   Dreams Fulfilled rejected this proposal, which did not remotely provide Dreams
  28   Fulfilled with its benefits under the license agreement but, more importantly, was

                                                 8.
                           DREAMS FULFILLED, LLC’S THIRD-PARTY COMPLAINT
Case 2:19-cv-01087-RGK-PLA Document 14 Filed 03/08/19 Page 9 of 12 Page ID #:100



   1    deeply disrespectful to Mrs. Robinson.
   2                 24.    At this point, Mr. Roesler threatened to sue Dreams Fulfilled if
   3    it proceeded with sales of Robinson bobbleheads. Incredibly, Mr. Roesler reversed
   4    his prior positions regarding bobbleheads and also claimed (in an email) that he
   5    never presented Dreams Fulfilled with the alternative arrangement described
   6    above. Mr. Roesler also cut Ms. Chang out of the communications with Dreams
   7    Fulfilled despite her prominent role in the relationship.
   8                 25.    In this same email, Mr. Roesler denied Dreams Fulfilled’s
   9    request to license Jackie Robinson’s Baseball Hall of Fame (BHOF) plaque for his
   10   Induction Ceremony bobblehead. In earlier conference calls, the BHOF had
   11   expressed a strong interest in purchasing Jackie Robinson bobbleheads and
   12   licensing his plaque for incorporation in the Dreams Fulfilled project. However,
   13   Dreams Fulfilled belatedly learned the BHOF, which is also represented by CMG,
   14   owns the intellectual property rights to the plaques. CMG has now refused to work
   15   toward a contract for the BHOF plaque license. The obstruction not only violates
   16   the covenant of good faith and fair dealing owed to Dreams Fulfilled, but also
   17   deprives the BHOF and Rachel Robinson of the opportunity to generate significant
   18   income from the combination of the features in memorabilia.
   19                26.    Given CMG’s grossly inconsistent statements, Mr. Roesler’s
   20   baseless threat of litigation, and the increased uncertainty regarding whether the
   21   Contract was going to be honored, Dreams Fulfilled temporarily halted sales of the
   22   Jackie Robinson bobbleheads in order to mitigate its potential damages and explore
   23   an amicable resolution with all parties. Dreams Fulfilled stopped soliciting orders,
   24   removed the products from its online store, and deleted references to the products’
   25   availability for purchase. This temporary delay caused significant damages to
   26   Dreams Fulfilled, including loss of sales, marketing momentum, and damaged
   27   credibility with other business partners (including licensors). In addition, the
   28   considerable sums spent on attorneys’ fees depleted Dreams Fulfilled’s marketing

                                                  9.
                           DREAMS FULFILLED, LLC’S THIRD-PARTY COMPLAINT
Case 2:19-cv-01087-RGK-PLA Document 14 Filed 03/08/19 Page 10 of 12 Page ID #:101



   1    budget to promote both the Robinson Centennial and Negro Leagues Centennial.
   2                  27.    Since that time, CMG, continuing to act as the actual and
   3    apparent agent of Defendants, has proceeded in two manners. First, from early
   4    September 2018 to January 2019, it pretended to negotiate toward a resolution that
   5    would allow CMG to save face with its most important client while providing
   6    Dreams Fulfilled with compensation for the damages it has suffered because of
   7    CMG’s conduct. On information and belief, based in particular on the constantly
   8    changing demands Mr. Roesler has imposed on any final resolution, CMG’s efforts
   9    in this regard have been purely a charade, designed to forestall, not facilitate, a fair
   10   resolution of the dispute. CMG did not produce a single contract, even in draft
   11   form, that would permit Dreams Fulfilled to execute on the offered and accepted
   12   strategy to compensate Dreams Fulfilled in return for surrendering rights to
   13   produce Jackie Robinson bobbleheads.
   14                 28.    Second, CMG has increased its interference with Dreams
   15   Fulfilled’s rights under the Contract. As one example, CMG has violated the
   16   Contract by adopting and even announcing a policy of refusing approval for any
   17   bobblehead without any legitimate basis for such refusal, notwithstanding the
   18   Contract’s explicit authorization of bobbleheads. As a second example, CMG
   19   appears to have adopted a policy of refusing approval for virtually all other
   20   products authorized by the Contract, not for any quality-related or other legitimate
   21   reason, but simply to put economic pressure on Dreams Fulfilled during the
   22   ongoing bobblehead dispute.
   23             FIRST CAUSE OF ACTION – BREACH OF CONTRACT
   24                 29.    Dreams Fulfilled realleges and incorporates all preceding
   25   paragraphs.
   26                 30.    The Contract described above is a properly executed, valid, and
   27   binding contract between Dreams Fulfilled and Defendants.
   28                 31.    Dreams Fulfilled did all, or substantially all, of the signiﬁcant

                                                   10.
                            DREAMS FULFILLED, LLC’S THIRD-PARTY COMPLAINT
Case 2:19-cv-01087-RGK-PLA Document 14 Filed 03/08/19 Page 11 of 12 Page ID #:102



   1    things that the Contract required it to do, including paying significant licensing
   2    fees.
   3                 32.     Defendants, individually and/or through their actual and
   4    apparent agents CMG and Mr. Roesler, breached the Contract and anticipatorily
   5    breached the Contract, as set out above, including without limitation refusing to
   6    approve product for reasons inconsistent with the Contract, announcing that it
   7    would continue to refuse to approve product for reasons inconsistent with the
   8    Contract, and unfairly interfering with Dreams Fulfilled’s right to receive the
   9    beneﬁts of the contract.
   10                33.     Dreams Fulfilled was harmed by Defendants’ wrongful conduct
   11   in an amount to be proven at trial, reasonably expected to exceed several hundred
   12   thousand dollars.
   13                              VI.    PRAYER FOR RELIEF
   14           WHEREFORE, having stated its cause of action against Defendants, Dreams
   15   Fulfilled prays for relief as follows:
   16                a.      Monetary damages in an amount to be proven at trial,
   17   reasonably expected to exceed several hundred thousand dollars, plus an award of
   18   prejudgment interest;
   19                b.      A declaration that the Contract is valid and enforceable and that
   20   Dreams Fulfilled is authorized to produce on an exclusive basis Jackie Robinson
   21   bobbleheads for the term of the license agreement, plus an additional three years to
   22   (a) offset the effects of previous interference by CMG and Defendants, and (b) to
   23   cover the 75th Anniversary (April 15, 2022) of Jackie Robinson’s MLB debut;
   24                c.      Reasonable costs, disbursements, and attorney’s fees;
   25                d.      An award of exemplary and punitive damages; and
   26
   27

   28

                                                  11.
                            DREAMS FULFILLED, LLC’S THIRD-PARTY COMPLAINT
Case 2:19-cv-01087-RGK-PLA Document 14 Filed 03/08/19 Page 12 of 12 Page ID #:103



   1                e.    Any such further relief as the Court deems just and equitable.
   2

   3
        Dated: March 8, 2019                 Rimon P.C.
   4

   5

   6                                         By: /s/ Richard Mooney
   7
                                             Richard Mooney
                                             Attorneys for Defendant
   8                                         Dreams Fulfilled, LLC
   9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28

                                               12.
                         DREAMS FULFILLED, LLC’S THIRD-PARTY COMPLAINT
